FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GLENDA YAMILETH GUTIERREZ DE                     No. 07-72855
 LA O, a.k.a. Glenda Y Gutierrez,
                                                  Agency No. A094-330-199
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Glenda Yamileth Gutierrez De La O (“Gutierrez”), a native and citizen of

Honduras, petitions for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing her appeal from an immigration judge’s decision denying her

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
application for asylum and withholding of removal. We have jurisdiction under 8

U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502
U.S. 478, 481 n.1 (1992), we deny the petition for review.

       The agency denied Gutierrez’s asylum claim as time-barred and denied her

withholding of removal claim based on an adverse credibility determination.

Gutierrez, who is counseled, does not raise any arguments in her opening brief

challenging the BIA’s time-bar finding or its adverse credibility determination.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived). Accordingly, we deny her petition for

review.

       PETITION FOR REVIEW DENIED.




KN/Research                               2                                   07-72855